Citation Nr: 0728387	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  04-19 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence had been received to reopen 
the claim for service connection for lumbar and cervical 
spine disabilities, and if so, whether service connection is 
warranted. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served in active duty from June 1941 to July 
1947.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California, which determined that new and 
material evidence had not been received to reopen the claim 
for service connection for lumbar and cervical spine 
disabilities.  

In March 2007, the Board granted the veteran's motion to 
advance this appeal on the Board's docket.  38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. § 20.900(c) (2006). 

The veteran presented testimony at a Travel Board hearing 
before the undersigned Veterans Law Judge in March 2007.  A 
transcript of the hearing is associated with the veteran's 
claims folder. 


FINDINGS OF FACT

1.  Evidence received since the June 2003 rating decision is 
not cumulative or redundant; and by itself or in connection 
with the evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
for service connection for lumbar and cervical spine 
disabilities.     

2.  The veteran's current lumbar and cervical spine 
disabilities first manifested many years after service and 
are not related to service or to disease or injury in 
service.    


CONCLUSIONS OF LAW

1.  Evidence added to the record since the June 2003 rating 
decision is new and material; thus, the claim of entitlement 
to service connection for lumbar and cervical spine 
disabilities is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156, 20.1103 (2006). 

2.  Lumbar and cervical spine disabilities were not incurred 
in or aggravated by active service, and may not be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters: Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (the Federal Circuit stated that the purpose of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) is to require 
that the VA provide affirmative notification to the claimant 
prior to the initial decision in the case as to the evidence 
that is needed and who shall be responsible for providing 
it.).  

The claim to reopen now before the Board was received at the 
RO in July 2003.  The regulatory amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. § 
3.156(a), definition of new and material evidence, which 
became effective August 29, 2001.  In this case, the revised 
provisions of 38 C.F.R. § 3.156(a) are applicable.  

The Court of Appeals for Veterans Claims (Court) has 
concluded that the VCAA was not applicable where further 
assistance would not aid the appellant in substantiating his 
claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  
Regarding the application to reopen the claim for service 
connection for lumbar and cervical spine disabilities, in 
view of the Board's favorable decision to reopen the claim, 
further assistance is unnecessary to aid the veteran in 
substantiating the claim to reopen. 

The Board has considered whether or not immediately 
proceeding with such review of the service connection claims 
on a de novo basis will prejudice the veteran.  However, as 
discussed in detail below, the veteran was advised as to the 
type of information and evidence needed to substantiate the 
underlying claims for service connection in an August 2003 
letter.  The veteran also had actual knowledge of the 
evidence needed to substantiate service connection.  
Therefore, the Board finds no prejudice in proceeding with 
the issuance of a decision on the matter.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

Regarding the claim for service connection, the Board 
concludes that the veteran has been afforded appropriate 
notice under the VCAA.  The RO provided a VCAA notice letter 
to the veteran in August 2003, prior to the initial 
adjudication of the claims.  The letter notified the veteran 
of what information and evidence must be submitted to 
substantiate a claim for service connection.  See the August 
2003 letter which indicates that "what the evidence must 
show" was enclosed with the letter.  

Although the enclosure identified in the August 2003 letter 
is not associated with the claims file, the Board finds that 
the presumption of regularity that attends the administrative 
functions of the Government is applicable.  Thus, because 
there is no clear and convincing evidence to the contrary, it 
is presumed that the document advising the veteran of what 
the evidence must show to substantiate his claim was enclosed 
with the August 2003 letter.  See Baldwin v. West, 13 Vet. 
App. 1, 6 (1999); Mindenhall v. Brown, 7 Vet. App. 271 
(1994). 

The Board also finds that the veteran had actual knowledge of 
what information or evidence was needed to substantiate the 
claim for service connection.  For instance, in the July 2003 
informal claim, the veteran indicated that he was submitting 
evidence of a medical nexus.  At the hearing before the RO in 
June 2006, the veteran testified that he had back symptoms 
after the back injury in service and he indicated that his 
back disability was related to the injury in service.  At the 
hearing before the Board in March 2007, the veteran asserted 
that his current lumbar spine and cervical spine disabilities 
were related to service.  Thus, the Board finds that the 
veteran had actual knowledge of the information and evidence 
needed to substantiate a claim for service connection.  
Further, the veteran has been represented by an experienced 
and highly competent service organization since the 
initiation of the appeal.  During the pendency of the appeal, 
the representative has argued that service connection was 
warranted.    

The August 2003 letter also notified the veteran as to what 
information and evidence must be provided by the veteran and 
what information and evidence would be obtained by VA.  He 
was also told to inform VA of any additional information or 
evidence that VA should have, and was told to submit evidence 
in support of his claim to the RO.  The content of the letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).    

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Element (1) is not at issue.  Regarding elements (2) and (3) 
(current existence of a disability and relationship of such 
disability to the veteran's service), the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim for service connection 
in August 2003, prior to the initial adjudication of the 
claim and he as actual knowledge of the elements needed to 
establish service connection.  Regarding elements (4) and (5) 
(degree of disability and effective date), the veteran was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal in March 2006.  The claim was 
readjudicated in July 2006.   

Notwithstanding this belated Dingess notice on elements (4) 
and (5), the Board determines that the veteran is not 
prejudiced, because the veteran had a meaningful opportunity 
to participate effectively in the processing of the claim.  
After he received notice of elements (4) and (5), the veteran 
had over a year to respond to this notice before the final 
readjudication of the claim at the RO level.  Further, as 
discussed in detail below, the preponderance of the evidence 
is against the claims for service connection, and therefore 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  For these 
reasons, it is not prejudicial to the veteran for the Board 
to proceed to finally decide this appeal.      

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim for service connection, 
and the duty to assist requirements have been satisfied.  The 
veteran's service medical records have been obtained and are 
associated with the claims folder.  VA treatment records 
dated from 2000 to 2005 were obtained.  The veteran submitted 
private medical opinions in support of his claim.  There is 
no identified relevant evidence that has not been obtained.  
In statements dated in December 2004 and April 2006, the 
veteran indicated that he had no additional evidence to 
submit.  

The Board observes that a VHA medical opinion has been 
obtained in order to determine whether the lumbar spine and 
cervical spine disabilities are due to or related to the 
injury in service.  In June 2007, pursuant to 38 C.F.R. § 
20.903(a) (2006), the Board forwarded a copy of the VHA 
medical opinion to the veteran and his accredited 
representative.  The copy was accompanied by a letter 
advising the veteran that he had a period of 60 days in which 
to review the opinion, and to provide any additional evidence 
or argument he may wish to submit.  The veteran was further 
advised that, if he wished to submit additional evidence, he 
should indicate whether or not he wished to waive initial 
consideration of that evidence by the agency of original 
jurisdiction.

Later that month, the veteran responded by submitting 
evidence already of record and a signed statement indicating 
that he wished to waive his right to have the case remanded 
to the agency of original jurisdiction for initial 
consideration of this evidence.  Consequently, the Board 
concludes that a remand for consideration of that evidence by 
the agency of original jurisdiction is not warranted and the 
Board may proceed with adjudication of the appeal.

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).




II.  New and Material Evidence

Legal Criteria

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2006). 

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108.  The 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 


Analysis

In an August 1947 rating decision, the RO denied the claim 
for entitlement to service connection for residuals of a back 
injury on the basis that there was no evidence of a current 
disability.  The veteran was notified of this decision in 
August 1947.  The veteran did not appeal this decision.  
Thus, the rating decision became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  

In a September 1975 Board decision, the Board denied 
entitlement to service connection for a back disability the 
basis that the back injury in service was acute and 
transitory, there was no evidence of a nexus between the back 
and the service-connected ulcer, and there was no evidence of 
arthritis of the back within the presumptive period.  The 
veteran was notified of this decision in September 1975.  The 
Board decision is final.  38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.1100.  

More recently, in a June 2003 rating decision, the RO 
determined that new and material evidence has not been 
received to reopen the claim for service connection for a 
lumbar or cervical spine disability.  The veteran was 
notified of this decision in June 2003 and he did not file an 
appeal.  Thus, the rating decision became final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  The Board notes that the RO 
determined that the original claim for service connection for 
residuals of a back injury included disabilities of the 
lumbar and cervical spine.  Therefore, the claim for service 
connection for a cervical spine disability was construed as a 
claim to reopen.  

In order to reopen this claim, new and material evidence must 
be submitted.  38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.  

In July 2003, the veteran filed an application to reopen the 
claim for service connection for lumbar and cervical spine 
disabilities.  Although this application was received shortly 
after the June 2003 rating decision, it appears that the 
veteran neither disagreed with the June 2003 decision or 
expressed a desire to appeal.  Thus, this application cannot 
be construed as a timely notice of disagreement, and the June 
2003 decision is final.

The evidence submitted since the June 2003 rating decision 
includes medical opinions from Drs. P.R. and R.H.  

The July 2003 and September 2003 medical opinions by Dr. 
P.R., and the October 2003 medical opinion by Dr. R.H. are 
new because this evidence has not been previously submitted 
to agency decisionmakers, and is neither cumulative nor 
redundant.  This evidence is material because it relates to 
an unestablished fact necessary to substantiate the claim, 
which is whether the veteran has a current lumbar spine or 
cervical spine disability which is related to the back injury 
in service.  

In the July 2003 opinion, Dr. P.R. opined that the veteran's 
disc disease in the lower lumbar spine was "probably related 
to that original injury" and the veteran's lumbosacral spine 
disease with spinal stenosis was a progression of the injury 
he suffered on the USS Yorktown.  In the September 2003 
statement, Dr. P.R. opined that the current condition was 
more likely than not related to the in-service condition.  In 
an October 2003 opinion, Dr. R.H., an internist, opined that 
the veteran's current condition is a chronic condition 
initiated form the injury the veteran received in 1944 while 
abandoning the ship in service.  This evidence is material 
because it establishes a possible relationship between the 
current disability and service.  For the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  Thus, this evidence is new and material, 
and the claim is reopened.

III.  Service Connection

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if arthritis became manifest to a degree of 10 
percent or more within one year from the date of the 
veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).      

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Analysis

The competent medical evidence of record establishes current 
diagnoses of lumbar spine and cervical spine disabilities.  
An August 2002 Magnetic Resonance Imaging (MRI) report 
indicates that the impression was degenerative disk disease 
most pronounced at L4-5 where there is a broad based bulge 
with central protrusion and associated spondylosis.  See also 
the December 2003 MRI.  A February 2005 pain management 
consultation report indicates that the veteran had multilevel 
lumbar degenerative disc disease, lumbar spinal stenosis, and 
lumbar spondylosis with bilateral lumbar radicular symptoms.  
A July 2004 MRI revealed multilevel degenerative changes of 
the cervical spine with the worst level at C5-6 where there 
was moderate to severe narrowing of the right neural foramina 
and severe narrowing of the left neural foramina secondary to 
the disc osteophyte complex, and moderate to severe narrowing 
of the right neural foramina secondary to the disc osteophyte 
complex.      

The veteran asserts that the lumbar spine and cervical spine 
disabilities were incurred in service.  He contends that 
these disabilities were caused by a back injury in service.  
The veteran states that in service in 1942, a hatch fell on 
his back when he was abandoning the USS Yorktown which was 
sunk during the Battle of Midway.  See the March 2007 Board 
hearing transcript.  

The service medical records show that the veteran sustained a 
back injury in service in June 1942.  However, a definite 
diagnosis of a back disability was not made and a back or 
neck disability was not diagnosed after the injury.  Service 
medical records show that upon physical examination in July 
1942, examination of the spine and neck was normal.  A 
December 1943 service medical record indicates that the 
veteran reported having low back pain following an 
appendectomy in April 1943.  The pain was aggravated by 
walking or standing and was relieved by rest.  There was no 
radiation of the pain.  It was noted that the veteran 
believed he may have sustained an injury when he abandoned 
ship in June 1942 although he had no symptoms up until April 
1943.  Physical examination of the back was essentially 
negative except for substantial tenderness over the lumbar 
and sacral areas.  A March 1945 physical examination report 
indicates that examination of the spine and neck was normal.  
An April 1945 service medical record indicates that the 
veteran reported that a hatch fell on his back when the USS 
Yorktown sunk in June 1942.  The veteran reported that he had 
no trouble until April 1943 when he had an appendectomy and 
one month later, his back hurt.  No definite diagnosis was 
made.  The service medical record indicates that x-ray 
examination of the lumbar spine was normal and the 
examination was negative.  The impression was psychoneurosis.   

A March 1947 service medical record indicates that the 
veteran complained of a dull ache at L4-L5, which the veteran 
reported was present and practically constant since the USS 
Yorktown received a torpedo hit in 1942.  He reported that 
the edge of the ship's ladder fell across his back.  
Examination revealed no muscle spasm or rigidity.  Back 
motion was not restricted in any direction.  There was no 
pain on extreme range of motion.  X-ray examination of the 
lumbar and sacral vertebra revealed no radiographic evidence 
of a bony injury or disease.  Service medical records do not 
show a diagnosis of a lumbar or cervical spine disability. 

There is no evidence of a diagnosis of arthritis of the 
lumbar or cervical spine within one year after service 
separation.  The veteran separated from service in July 1947.  
He underwent a VA orthopedic examination in November 1947.  
The VA examination report indicates that the veteran had no 
complaints referable to the back but he reported that he 
developed back pain whenever he did an excessive amount of 
lifting.  Examination of the cervical spine revealed full and 
unaffected motion in all directions and in all planes.  
Examination of the lumbar spine revealed free and full motion 
in all direction and planes with no manifestations of pain.  
No limitation of motion was found.  There was no evidence of 
any erector spine or sacrospinalis, muscle tenderness, or 
spasm.  The diagnosis was no orthopedic disease found at the 
examination.  The veteran underwent another VA examination in 
February 1948 but the examination did not include examination 
of musculoskeletal system.  VA examination reports dated in 
September 1952 and December 1955 indicate that no 
musculoskeletal diseases or injuries were detected.  No 
orthopedic diagnoses were made.  

The record shows that degenerative changes of the cervical 
spine was first diagnosed in 1974, over twenty-five years 
after service separation.  A November 1974 VA examination 
report indicates that x-ray examination of the cervical spine 
revealed that discogenic disease at C5-6 and C6-7.  A March 
1980 VA examination report reflects a diagnosis of 
degenerative changes of the cervical spine with mild 
limitation of motion.  

Degenerative joint disease of the lumbar spine was first 
detected in 2001.  A February 2001 MRI revealed diffuse 
degenerative changes in the lumbar spine with retrolisthesis 
of L2 on L3 and mild disc bulges at L2-L3 through L4-L5 which 
resulted in mild central stenosis.  

There is no evidence of treatment for neck or low back 
symptoms from 1947 to 1968, when the veteran sought treatment 
for pain in the cervical spine.  This lengthy period without 
evidence of pertinent diagnosis weighs against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  As 
noted above, during this time period, VA examination reports 
in November 1947, September 1952, and December 1955 indicate 
that no orthopedic disease or injury was found.  The record 
shows that the veteran sought treatment for pain in the 
cervical spine in October 1968.  An October 1968 private 
neurological evaluation report indicates that the veteran 
reported that his discomfort originated while working at the 
post office.  He stated that eight years prior, he threw a 
sack of mail over his right shoulder and he noticed something 
snap.  He reported that in February 1968, the pain became 
severe.  He indicated that currently, he had a constant, 
aching, discomfort in the right posterior cervical region.  
The neurological report indicates that a panopaque myelogram 
was within normal limits.  Cervical spine x-ray examination 
and neurological examination was normal.  The impression was 
pain of the right neck, occiput, and shoulder, cause 
undetermined.  The neurologist opined that the symptomatology 
was principally related to muscle tension in the back of the 
neck and between the shoulder blades rather than from any 
organic neurological abnormality.    

The Board concludes that the more probative evidence of 
record establishes that there is no link between the current 
lumbar and cervical spine disabilities and service including 
the back injury in service.  The Board has the duty to assess 
the credibility and weight to be given to the evidence.  See 
Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In 
evaluating the probative value of medical statements, the 
Board looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).  Other factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Hernandez- 
Toyens v. West, 11 Vet. App. 379, 382 (1998); see also 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

In April 2007, the Board sought a VHA opinion as to whether 
it was at least as likely as not that the current orthopedic 
disabilities of the lumbar and cervical spine had its 
clinical onset in active service or is otherwise related to 
the back injury in service in June 1942.  A medical opinion 
was obtained in June 2007.  The VA physician reviewed the 
claims folder and concluded that it was less likely than not 
that any current chronic orthopedic disorder of the cervical 
and lumbar spine had its onset in active service or is 
otherwise causally related to incidents in service including 
when the veteran was hit in the back by a ladder aboard the 
USS Yorktown. 

The VA physician indicated that as far as the cervical spine 
was concerned, he found no mention of a cervical spine 
disability in the medical records until October 1968 and the 
veteran dated the cervical spine complaints to 1960 when he 
had an on-the-job injury at the post office.  The VA 
physician pointed out that when the veteran was examined in 
1968, the cervical myelogram and plain films were normal.  
Cervical spondylosis was noted in November 1974.  Regarding 
the lumbar spine, the VA physician indicated that the veteran 
did have low back complaints in service but repeated clinical 
and x-ray examinations of the low back were normal in April 
1945, November 1947, November 1974, and March 1980.  The VA 
physician pointed out that in December 2003, diffuse lumbar 
degenerative disease without any neural compression was 
detected.  The VA physician opined that it appears that in 
the veteran's early and middle years, he had some low back 
pain which is a common human complaint, and in his later 
years, he developed degenerative lumbar disc disease 
secondary to aging.      

The Board finds that the VA opinion is highly probative 
because it was based upon a review of the claims file, the VA 
physician provided the rationale for the medical opinion, and 
he pointed to the evidence which supported the opinion.  See 
Hernandez-Toyens, supra; see also Prejean, supra.  In short, 
the probative medical evidence of record establishes that the 
veteran's current lumbar and cervical spine disabilities did 
not first manifest in service and are not related to injury 
or disease in service.  

The veteran has submitted medical opinions in support of his 
contention that the cervical spine and lumbar spine 
disabilities were incurred in service.  In a January 2003 
statement, Dr. L.A., a neurosurgeon, stated that the veteran 
reported that he hurt his back in service when a hatch hit 
him in the back and this bothered him for a number of years 
but the veteran did not think it was a problem.  Dr. L.A. 
noted that over the past several years, the veteran has had 
progressive difficulty.  Dr. L.A. recommended certain 
treatment for the veteran.  

The Board finds that the January 2003 statement by Dr. L.A. 
is not competent evidence of a nexus between the cervical 
spine and lumbar spine disabilities and the veteran's period 
of service.  Dr. L.A. appeared to only be noting the history 
as described by the veteran, and not rendering an actual 
medical opinion as to whether the current spine disabilities 
were related to service.  The Court has held that the 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
is a medical professional.  See Swann v. Brown, 5 Vet. App. 
229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460 (1993). 

The veteran also submitted medical opinions dated in July 
2003 and September 2003 from Dr. P.R., a neurologist.  In the 
July 2003 opinion, Dr. P.R. opined that the veteran's disc 
disease in the lower lumbar spine was "probably related to 
that original injury."  Dr. P.R. noted that the veteran had 
injured his back in service.  Dr. P.R. indicated that the 
back injury was documented in the service medical records. 
Dr. P.R. further noted that the veteran's lumbosacral spine 
disease with spinal stenosis was a progression of the injury 
the veteran suffered on the USS Yorktown.  In the September 
2003 opinion, Dr. P.R. noted that the veteran showed him 
service records which showed that the veteran had back pain 
which had its onset after abandoning ship in June 1942 and he 
had an abnormal examination showing lumbosacral tenderness.  
Dr. P.R. further noted that the veteran reported having 
intermittent back pain with lower extremity radiation for his 
entire adult life since World War II and he has degenerative 
disc disease in his lower lumbar spine.  Dr. P.R. stated that 
the veteran's records have been reviewed and he opined that 
the current condition was more likely than not related to the 
in-service condition.  

The Board finds that medical opinions by Dr. P.R. to have 
limited probative value.  Although Dr. P.R. reviewed some of 
the veteran's service medical records, there is no indication 
that Dr. P.R. reviewed all of the service medical records and 
the post service medical evidence in the claims folder.  Dr. 
P.R. does not address the medical evidence in the service 
medical records which indicates that x-ray examination of 
spine in service was normal.  Dr. P.R. does not discuss or 
consider the medical evidence which shows that the veteran 
had a normal lumbar spine for over thirty years after 
service.  The probative value of this statement is greatly 
reduced by the fact that it is not shown to have been based 
upon a review of the claims file or other detailed medical 
history.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993); 
Black v. Brown, 5 Vet. App. 177, 180 (1993).  Factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.  See Hernandez- Toyens v. West, 11 
Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000).  Accordingly, the Board finds the 
opinion by Dr. P.R. to have limited probative value and is 
outweighed by the other evidence of record, specifically, the 
June 2007 VA medical opinion.  The Board points out that in 
the June 2007 VA medical opinion, the VA physician pointed to 
the pertinent evidence in the claims folder and the VA 
physician considered all of the evidence of record.  

In an October 2003 opinion, Dr. R.H., an internist, stated 
that the veteran had a history of back pain and sciatica ever 
since the veteran abandoned ship during World War II in 1944.  
Dr. R.H. stated that the veteran had chronic recurrent low 
back pain ever since that incident which flared up one or two 
times a year.  Dr. R.H. stated that he reviewed the veteran's 
service medical records dated from May 1944 which suggests 
that the veteran had evidence of low back pain with 
radiculopathy at that time.  Dr. R.H. opined that the 
veteran's current condition is a chronic condition initiated 
from the injury the veteran received in 1944 while abandoning 
the ship in service.  

The Board finds that medical opinion by Dr. R.H. to have 
limited probative value.  Although Dr. R.H. reviewed some of 
the veteran's service medical records, there is no indication 
that Dr. R.H. had access to or reviewed all of the service 
medical records or the claims folder which shows the 
veteran's medical history after service until the current 
time.  Dr. R.H. does not address the medical evidence in the 
service medical records which indicates that x-ray 
examination of spine in service was normal and that no 
definite diagnosis was made.  Dr. R.H. does not discuss or 
consider the medical evidence which shows that the veteran 
had a normal lumbar spine for over thirty years after 
service.  The Board also notes that the service medical 
records do not document any complaints of sciatica or 
radiculopathy contrary to Dr. R.H.'s report.  The Board finds 
that the probative value of this statement is greatly reduced 
by the fact that it is not shown to have been based upon a 
review of the claims file or other detailed medical history.  
See Prejean, supra; Hernandez-Toyens, supra.  Accordingly, 
the Board finds the opinion by Dr. R.H. to have limited 
probative value and is outweighed by the other evidence of 
record, specifically, the June 2007 VA medical opinion.  As 
noted above, in the June 2007 VA medical opinion, the VA 
physician pointed to the pertinent evidence in the claims 
folder and the VA physician considered all of the evidence of 
record.  

The veteran's own implied assertions that the lumbar spine 
and cervical spine disabilities are medically related to his 
period of service, specifically the injury in service, are 
afforded no probative weight in the absence of evidence that 
the veteran has the expertise to render opinions about 
medical matters.  Although the veteran, as a layperson, is 
competent to testify as to his symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  There is no evidence which establishes that the 
veteran has medical expertise. 

Under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when: (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period) but is not identified until later, there 
is a showing of continuity of symptomatology after discharge, 
and medical evidence relates the symptomatology to the 
veteran's present condition.  See Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).

At the hearing at the RO and before the Board, the veteran 
reported that he has had back pain since the injury in 
service.  The veteran and other lay persons are competent to 
report observable symptoms.  See Falzone v. Brown, 8 Vet. 
App. 398 (1995).  The Board has considered the veteran's lay 
statements that he had symptoms of back pain since service.  
However, even if the Board concedes that the lay evidence 
presented by the veteran concerning his continuity of 
symptoms after service is credible and ultimately competent, 
the veteran's claim still fails based upon the lack of 
medical nexus associating his in-service symptoms and 
reported continuity of symptoms to his current spine 
disabilities.  For service connection to be established by 
continuity of symptomatology there must still be medical 
evidence that relates a current condition to that 
symptomatology.  See Buchanan v. Nicholson, 451 F.3d 1331 
(2006); see also Savage v. Gober, 10 Vet. App. 488, 495- 98 
(1997).  In other words, even accepting the veteran's 
allegations, the more probative medical evidence of record 
establishes that the current cervical spine disability first 
manifested in 1960 after a post service injury and the 
current lumbar spine disability first manifested in 2001 and 
is due to aging, and the current spine disabilities are not 
related to the symptoms in service.  

In summary, the competent evidence of record establishes that 
the veteran injured his back in service in June 1942 and he 
was treated for symptoms of back pain in 1943, 1945, and 
1947.  However, the competent evidence further shows that a 
lumbar or cervical spine disability was not diagnosed in 
service and the veteran had a normal neck and spine 
examination upon service separation.  The competent evidence 
shows that after service separation, the veteran was treated 
for a cervical spine disability in 1960 and a lumbar spine 
disability was diagnosed in 2001.  The probative medical 
evidence of record relates the cervical spine disability to 
the 1960 post-service injury and establishes that the 
etiology of the lumbar spine disability is aging.  As such, 
the preponderance of the evidence is against the claim for 
service connection for lumbar and cervical spine 
disabilities, and the claim is denied.  Gilbert, 1 Vet. App. 
at 54.  


ORDER

New and material evidence having been received, the claim for 
service connection for lumbar and cervical spine disabilities 
is reopened and the appeal is granted to that extent.  

Entitlement to service connection for lumbar and cervical 
spine disabilities is not warranted, and the appeal is 
denied.  



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


